 In the MatterOfWARSHAWSKYAND COMPANY,EMPLOYERandUNITEDAUTOMOBILE,AIRCRAFT & AGRICULTURALIMPLEMENTWORKERS OFAMERICA, UAW-CIO, PETITIONERCase No. 13-R-/386.Decided July 22, 1947TVeehartz & Hirsch,byMessrs.Julian H. LevyandSanvuel E.Hirsch,ofChicago,Ill., for the Employer.Meyers, Meyers ct Rothstein,byMr.IrvingMeyers,ofChicago, Ill.,for the Petitioner.Mr. P. L.Siemiller,of Chicago,Ill., for the Intervenor.Mr. Stanley R. Strauss,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on June 6, 1947, before Robert T. Drake, hearing officer.At the hearing, the Intervenor moved to dismiss the petition on theground that a contract between the Employer and the Intervenor con-stitutes a bar to the present proceeding.The hearing officer referredthis motion to the Board. For the reasons stated in Section III,infra,the motion is denied.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS QF FACTI.THE BUSINESS OF THEEMPLOYERWarshawsky and Company, a Delaware corporation, with office andplant at Chicago, Illinois, is engaged in the business of rebuilding andselling, at retail and by mail order, used automobile parts..During 1947, the Employer purchased, outside Illinois, automobileparts valued at more than $100,000, and sold, outside Illinois, auto-mobile parts valued at more than $200,000.74 N L R B., No. 111.577 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrial, Organizations, claiming to represent employees of theEmployer.International Association of Machinists, Auto Mechanics Local No.701, herein called the Intervenor, is a labor organization, claiming torepresent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATION-In June, 1941, the Employer recognized the Intervenor as thebargaining representative of employees within the scope of the unitherein requested.Thereafter, the Employer and the Intervenornegotiated a series of bargaining contracts.The contract in effectduring the year 1946-47 recited, as its terminal date, April 30, 1947,and contained a provision for automatic renewal from year to yearthereafter, unless notice of a desire to modify its provisions was givenby either party 30 days prior to the terminal date.On March 18,1947, the Intervenor notified the Employer that it desired to negotiatea new contract.On March 22, 1947, representatives of the Employerand the Intervenor conducted the first of several meetings concernedwith the question of wage schedules in a new contract.All the termsof such a contract were orally agreed upon on April 14, 1947.On April 15, 1947, the Petitioner's attorneys addressed a letterto the Employer requesting, on behalf of the Petitioner, recognitionas exclusive bargaining representative of employees in the unit soughtherein.The letter was received by the Employer on April 16, 1947.On April 17, 1947, the instant petition was filed.However, on thatday, April 17, the Employer and the Intervenor executed a new con-tract which embodied the terms previously agreed upon, and whichhad an effective date of May 1, 1947.The Intervenor contends that the instant proceeding is barred bythe contract which was executed on April 17, 1947, since that contractis the written embodiment of a verbal agreement concluded before theEmployer had notice of the Petitioner's claim.'We find no merit inthis contention.In view of the well-established principle of the Board that a paroleagreement cannot preclude a determination of representatives; theIn support of its contention,the Intervenor relies upon the recent decision inMatterof De VryCoi poration.73 N L R B 1145That case and the instantcaseare clearlydistinguishable on the facts WARSHAWSKY AND COMPANY579oral understanding of April 14, 1947, has no operative effect upon theinstant proceedmg.2Moreover, since the Employer had notice ofthe Petitioner's claim before April 17, 1947, the contract executed on-that date cannot constitute a bar to this proceeding.3We conclude,therefore, and Ave so find, that the present proceeding is not barred bythe contractual relations between the Employer and the Intervenor.We find that a ouesttion affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, Jr, accordance with the agreement of the parties, that allproduction and maintenance employees at the Employer's Chicago,Illinois, plant, including employees performing work concerned withcrankshaft grinding, lining and reboring, rebuilding special transmis-sions, assembling and rebuilding used engi^ies, cold welding of engineblocks, valve assembling and pin fitting, rebabbitting and inspect-ing blocks, shock absorbers, knee action, ignitions, line transmissionassemblies,and cold welding of small parts, and employees perform-ing miscellaneous labor, but excluding office and clerical employees,truck drivers, employees in the retail store, the mail department, thestockroom, the shipping and receiving room, and the . wreck-ing area, and all supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for the pur-poses of collective barganning with Warshawsky and Company, Chi-cago, Illinois, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Thirteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or on2Matter of Eacor, Inc,46 N. L R B 10353Matter of American Norit Company,Inc.,66 N. L. R.B 1308.4Any participant in the election herein may,upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by United Automobile, Aircraft & Agricultural Imple-ment Workers of America, UAW-CIO, or by International AssociationofMachinists, Auto Mechanics Local No. 701, for the purposes ofcollective bargaining, or by neither.